FERNANDEZ, Circuit Judge,
concurring and dissenting:
I concur in the majority opinion’s reversal of the summary judgment in this case. However, I dissent from that opinion to the extent that it relies upon the flawed decision in Bins v. Exxon Co., 189 F.3d 929 (9th Cir.1999). The reasons for my disagreement are set forth in my dissenting opinion in that case. See Bins, 189 F.3d at 941-43 (Fernandez, J. dissenting).
That is to say, as I see it there is evidence that questions about possible amendments were not properly answered, even after those amendments were under serious consideration by the company. See Fischer v. Philadelphia Elec. Co., 96 F.3d 1533, 1539-40 (3rd Cir.1996). Moreover, there is evidence of actual mendacity, and that itself precludes summary judgment. See Ballone v. Eastman Kodak Co., 109 F.3d 117, 124-26 (2nd Cir.1997); Drennan v. General Motors Corp., 977 F.2d 246, 251-52 (6th Cir.1992).
Therefore, I do concur in the remand, but respectfully dissent from the direction that the district court apply the Bins theory in deciding this case on remand.